﻿On behalf of the Nicaraguan delegation, Sir, I should like to express our satisfaction at your election as President of the thirty-ninth session of the General Assembly. We also extend a brotherly welcome to the people and Government of Brunei Darussalam on the occasion of its entry into the community of independent nations.
3.	The United Nations came into being as a result of the cry of the peoples of the world, who, tired of wars, exploitation and extermination, sought an organization that would help them to combat and fend off the Four Horsemen of the Apocalypse.
4.	No one can fail to recognize United Nations efforts in defence of peace, justice, freedom and the independence of peoples. But, most unfortunately for mankind, there are policies, backed up by nuclear weapons, which blackmail, threaten, and attack the principles of the Charter of the United Nations. There are those that are characterized by their defiance, mockery and undermining of resolutions of the Organization. There are those that have defended actions that are shocking in their irrationality and threaten the future of mankind.
5.	In Asia, Africa, the Middle East, Latin America and Central America, such policies are characterized by the use of force and disregard the nature of the historical problems affecting the peoples of those regions. They are aimed at solving social and economic problems by killing the hungry and ensuring the maintenance of the status of the privileged minorities. These policies ignore the economic crisis affecting the peoples and are based on a theory of natural selection which clearly favours the most powerful and accelerates the arms race.
6.	This explains why they continue to oppose those who demand immediate collective action in search of solutions to economic problems, that is, those who are really fighting for peace and development.
7.	Nicaragua has been a victim of such a policy since the last century and throughout this century, with its legacy of backwardness, brutal exploitation and absence of justice and freedom—in short, the absence of democracy. Such was the Scmoza dictatorship, the last monstrous offspring of this policy. Today Nicaragua is free and for the first time in its history is building an authentic democracy, becoming an example of patriotism, nationalism, independence and non-alignment. This is not to the liking of the United States authorities.
8.	When Nicaragua condemns the South African regime for its racist policies and for subjugating those who should be the rightful rulers of that land, it is not to the liking of the United States.
9.	When Nicaragua voices its solidarity with Angola, Botswana, Lesotho, Mozambique, Seychelles, Swaziland and Zambia, as well as with the African National Congress of South Africa and with the South West Africa People's Organization [SWAPO], the sole legitimate representative of the Namibian people, this, too, is not to the liking of the United States.
10.	When Nicaragua demands Israel's unconditional withdrawal from the occupied territories and the right of the Palestinians to exist as a people and nation, recognizing the Palestine Liberation Organization [PLO] as their only representative, this, too, is not to the liking of the United States Government.
11.	When Nicaragua reaffirms its solidarity with the people and the Government of the Saharan Arab Democratic Republic, when we condemn the policy of provocation against the Libyan Arab Jamahiriya and when we express our support for the just cause of the people of East Timor, this, too, is not to the liking of the United States Government.
12.	When Nicaragua condemns the policy of aggression against Viet Nam, Laos and Kampuchea, when we support the reunification of Korea and the withdrawal of foreign troops from South Korea, and when we support an end to military manoeuvres and shows of force, this, too, is not to the liking of the United States Government.
13.	Nor is it to the liking of the United States Government that Nicaragua defends Puerto Rico's right to self-determination and independence, the return of Guantanamo to its legitimate owners, an end to threats to Cuba's integrity, the sovereignty of the Argentine people and nation over the Malvinas, and the complete implementation of the Panama treaties and an end to attacks launched from United States bases there against the peoples of Central America and the Caribbean.
14.	When Nicaragua condemns the brutal coup against democracy in Chile and at the same time supports the right of the Chilean people to re-establish their basic freedoms, it is not to the liking of the United States Government. 
15.	When Nicaragua condemns the heinous crime committed in the name of freedom against the people of Grenada and demands the withdrawal of foreign occupation troops so that the Grenadian people can exercise their right to self-determination, this, too, is not to the liking of the United States Government.
16.	When Nicaragua supports a negotiated, peaceful settlement to the conflict in El Salvador, which the Salvadorian people themselves must settle, this, too, is not to the liking of the United States Government.
17.	When Nicaragua supports democratic change in Latin America as a first step in solving the problems faced by our peoples, this, too, is not to the liking of the United States Government.
18.	Nicaragua rejects the dismemberment of the State of Cyprus and the proclamation of the so-called Turkish Republic of Northern Cyprus, and defends the unity, sovereignty and territorial integrity of this fellow non-aligned nation.
19.	Nicaragua reaffirms its support for Bolivia's efforts to regain direct access to the Pacific Ocean.
20.	Nicaragua is also saddened by the confrontation between two non-aligned nations—Iran and Iraq— and demands an end to the use of chemical weapons; we support attempts to reach a just and honourable solution to this conflict.
21.	Because Nicaragua wants peace, justice, freedom and democracy for the world, we shall continue to be non-aligned, even though this is not to the liking of the United States authorities.
22.	Because Nicaragua wants peace, justice, freedom and democracy for the peoples of the world, we shall continue to condemn colonialism, neo-colonialism, imperialism, apartheid and racism and we shall continue to support just causes around the world, even though this may not be to the liking of the United States authorities and even though it means more sacrifice, suffering, threats and extermination for the heroic people of Sandino.
23.	Forty years ago, all humanity celebrated the end of a nightmare. Five years were enough to witness all the horrors of fascism, which far surpassed Dante's inferno. But today, our country, Nicaragua, a small nation of only 3 million people, is the victim of a policy of extermination manifested over the past three years and eight months in the form of a war of overt aggression which the aggressor calls covert.
24.	That policy is manifested when the United States Administration provides millions of dollars to go on murdering the peoples of Nicaragua and El Salvador; when it debates the irresponsibility of the Central Intelligence Agency [CIA] in not having informed the Senate Intelligence Committee in advance about the mining of Nicaraguan ports rather than debate the terrorist act of laying the mines; when United States Army helicopters and United States citizens—also casualties of this interventionist policy—have fallen in our country; when children, women, teachers and doctors are murdered and the people's production, schools and food stocks are destroyed; when the decision of the International Court of Justice at The Hague and United Nations resolutions are rejected, with the United States deeming itself judge and executioner of the nations of the earth. This entails a violation of the United States' own internal legislation and of international law.
25.	Nicaragua wishes to reaffirm before the Assembly its belief in the validity of the Charter of the United Nations and its willingness to resolve peacefully international situations and conflicts through the means established in the Charter and under international law, prominent among which is the right to petition the International Court of Justice at The Hague.
26.	That is why we have been making countless efforts on behalf of peace for the people of Nicaragua and the peoples of Central America. That is why Nicaragua turned to the International Court of Justice, whose order of 10 May 1984 could not have been clearer in ordering the United States Government to halt immediately military and paramilitary actions against Nicaragua, because these constitute clear and serious violations of international law and of Nicaragua's right to determine freely its own future. Its disdain and contempt of the Court's ruling were condemned by the international community.
27.	In fact, everything indicates that these efforts and Nicaragua's unwavering willingness to achieve peace are not respected by the United States Government, which has been escalating its military and economic aggression against Nicaragua. To each peace initiative by Nicaragua and the Contadora Group, the United States Government has responded with terrorist attacks, the installation of military bases and a whole infrastructure for unleashing direct, massive military action against Nicaragua.
28.	For almost two years, the member countries of the Contadora Group have been making a noble and serious effort to promote peace in Central America. This effort has enjoyed broad support from the whole world, including the Security Council and the General Assembly. As a result of that work, on 7 September 1984, the Contadora Group presented to the Central American Governments the revised version of the Contadora Act on Peace and Co-operation in Central America.
29.	Now it is for the Central American Governments and the United States Government—whose involvement in the conflict cannot be denied by anyone—to state clearly and definitively their positions. Nicaragua has already done so. On 21 September, we officially communicated to the Governments of the Contadora countries our decision to sign the Contadora Act immediately without amendments or changes of any kind, exactly as it was drawn up by the Contadora Group.
30.	Today, before the Assembly, before the conscience of the world, we solemnly reaffirm Nicaragua's decision, and we call on the leaders of the countries of Central America to join us in supporting the Act, in the interest of the peace and tranquillity of our peoples. At the same time, we applaud the support given to the Act by the Governments of the member States of the European Community and by Spain and Portugal at the Conference of Foreign Ministers held at San Jose on 28 and 29 September.
31.	The United States authorities have said they support Contadora. Their diplomats have tirelessly travelled around our region and the world claiming they defend those negotiations and peace. The international community has the right to expect the United States Government to support the Contadora Act unconditionally by immediately voicing its willingness to sign the Additional Protocol to the Act.
32.	The winds now blowing over Central America presage a holocaust for our peoples. Today, as we appeal for peace in this body, which itself emerged from the ruins of war in order to fight for peace, Nicaragua continues to be subjected to the genocide of the terrorist policies of the United States authorities.
33.	Amidst all this horror, we are making truly exceptional efforts to institutionalize—by means of elections—our democratic, nationalist, non-aligned, pluralist revolution, which defends a mixed economic system.
34.	However, despite these efforts to reconstruct our country and to institutionalize democracy, the number of victims grows. To date, more than 7,000 Nicaraguans have been casualties—including children, mothers, youth and the elderly—which in relative terms is equivalent to more than three times the number of American casualties in the Viet Nam war.
35.	Moreover, there is the daily damage done to the economy by the direct impact of foreign aggression. Co-operatives, health centres, schools, machinery, construction equipment, day-care centres, food stocks and houses are being destroyed by this daily policy of terror. Our losses during the period 1981-1984 total $237 million. This would represent for the United States and the European Community, on a percentage basis, $102 billion and $284 billion, respectively, of their export earnings during the same period. To these figures should be added the credits, loans and grants that Nicaragua no longer receives as a result of United States pressure on Governments and multilateral agencies.
36.	Nicaragua is today a country besieged, attacked and subjected to an unjust and illegal war, which is in danger of spreading. The United States has installed an impressive military infrastructure in Honduran territory bordering on Nicaragua. Its military presence has also been imposed on Costa Rican territory bordering on Nicaragua. United States warships are deployed menacingly off our coasts, and United States spy planes and military aircraft violate our airspace.
37.	Dozens of mercenaries, among them United States citizens working for the CIA, pilot the planes and helicopters that launch attacks against economic, civilian and military targets and keep the aggressor forces supplied. Thousands of mercenaries function like a full-fledged army from their bases in Honduras and Costa Rica in operations co-ordinated and directed from military bases in Panama still occupied by the United States.
38.	New plans are being worked out in the Pentagon and the CIA, this time to prevent the elections of 4 November in Nicaragua. Among other actions, they are contemplating renewed mining of our ports, aerial and naval attacks and the seizing of various areas. The military offensive is ready to begin on 15 October. The mercenary forces of the CIA and the Pentagon are already concentrated in the areas bordering Nicaragua in Honduras and Costa Rica. Also ready are the United States forces that would be used for bombings, troop landings and direct incursions into Nicaragua.
39.	The Central American Governments are also prepared. They will go through the formality of requesting "aid" from the United States to eradicate the "Sandinist threat" from the area. And also ready is the "Paul Scoon", the puppet who would be intended to serve as the future President of the United States in Nicaragua. They have the actors in their assigned places with their roles memorized. Also prepared are the estimates of United States casualties during such an intervention. This amounts to an attempt to repeat the destructive and shameful actions against Grenada, but this time against Nicaragua.
40.	From 12 August 1981 until 26 September 1984, Nicaragua has been making countless efforts on behalf of peace in bilateral talks with the United States, meeting with representatives of the United States Government on 16 occasions. Despite the concrete proposals presented by Nicaragua, the United States has always responded evasively or with proposals which can only be described as lacking in seriousness. At Manzanillo, Nicaragua has been very clear, consistent and flexible in responding to the concerns of the United States, which claims to feel its security in the region threatened by the Nicaraguan revolution. We have been firm and reasonable in proposing specific measures which would create a framework for mutual security for the United States and Nicaragua.
41.	The Nicaraguan people, who yearn for peace, are willing to continue defending their independence, freedom, self-determination and democracy.
42.	We know that the United States leaders are victims of their own history of intervention and aggression. There is not a corner of the world that has not suffered in one way or another the effects of those policies. All mankind must call upon the United States leaders to be level-headed and prudent.
43.	At this thirty-ninth session of the General Assembly, in this month of October 1984, the people of Nicaragua want to go on record as voicing their desire for peace, while defending freedom, justice and democracy. If peace does not come and the war continues, and with it the likelihood of United States military intervention, we want the world to know that the Nicaraguan people—barefoot, ragged, and with empty stomachs—are going to fight to the end, until we achieve peace, by either defeating the invaders or immolating ourselves if imperialist aggression leaves us no other choice.
44.	Such is our morale. It is the same morale that made it possible for the peoples of Europe to wage their struggle of resistance against the Fascist war machine 40 years ago. We are certain that our sacrifice would not be in vain and we know that all 3 million Nicaraguans could be annihilated, but our example would triumph and be multiplied among the peoples of the world—and among the people of the United States as well. This is our contribution to peace.
45.	We wish to appeal to the leaders of the United States, in the interests of the peace and happiness of our peoples, to reflect on the enormous responsibility weighing on them at the present moment, and thus to leave the road to war and join us in the search for peace. In this way, we could begin a new era in the relations between our countries, in the interest of our peoples, including the real interest of the people of the United States.
46.	The world has a right to know if the United States is willing to live in peace with the Central American peoples or if it insists on imposing war on us. The world has the right to demand of the current leaders of the United States a clear, definitive answer to a very concrete question. Are they for or against the Contadora Act on Peace and Co-operation in Central America presented by the Contadora Group on 7 September to all the Central American Governments? Are they for, or against, peace?
47.	Many philosophers and men of politics have been quoted from this important rostrum. I should like to quote Jesus Christ, the humble man of Nazareth, who said: "Blessed are the peacemakers".
